13-951-cr
    Barletta v. McCormack




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    16th day of April, two thousand fourteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                JOHN M. WALKER, JR.,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _________________________________________________

    John Christopher Barletta,

                             Plaintiff-Appellant,

                     v.                                                   No. 13-951-cr

    John McCormack, C.T.O., Laura Powers, Deputy Warden, I/O, Anthony Bruno, Director
    Religious Service, I/O, Jon Aldi, Senior Review Group, Intel Ofc, I/O, Kimberly Weir, Security
    Director, I/O, LJ Harris, Lieutenant, I/O, Michael LaJoie, District Administrator, I/O, Gerald
    Hines, Aaron Bowman, McIntyre, Correction Officer, Sledgelowoski, Correction Officer,
    Siwicki, Lieutenant, Tawanda Kitt, Luis Colon, Angel Quiros, AKA Angle Quiros,

                      Defendants-Appellees.
    _________________________________________________

    FOR PLAINTIFF-APPELLANT:                        John Christopher Barletta, pro se, Salem, OR.

    FOR DEFENDANTS-APPELLEES:                       Steven Strom, Assistant Attorney General, Office
                                                    of the Attorney General, State of Connecticut,
                                                    Hartford, CT.
        Appeal from a judgment of the United States District Court for the District of

Connecticut (Covello, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

        Appellant John Barletta, proceeding pro se, appeals from a judgment of the United

States District Court for the District of Connecticut (Covello, J.) dismissing his amended

complaint under Federal Rule of Civil Procedure 12(b)(6) and 28 U.S.C. § 1915A. That

amended complaint, brought primarily under 42 U.S.C. § 1983, seeks relief for numerous

alleged violations of Barletta’s constitutional rights and federal and state law. The district court

determined that all of Barletta’s claims were either moot, barred by qualified immunity, or

otherwise meritless as a matter of law. We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal.

        We review de novo dismissals under 28 U.S.C. § 1915A, Shakur v. Selsky, 391 F.3d

106, 112 (2d Cir. 2004), and Rule 12(b)(6), Chambers v. Time Warner, Inc., 282 F.3d 147, 152

(2d Cir. 2002). To avoid dismissal, the complaint must plead “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        We have considered the arguments that Barletta raises on appeal, and have

independently reviewed the record and the relevant case law. We find no merit in Barletta’s

arguments and no error in the district court’s decision. We therefore AFFIRM the judgment of

the district court.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                 2